Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing File No . 2-40341 811-2192 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 59 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 59 [X] (Check appropriate box or boxes.) THE DREYFUS PREMIER THIRD CENTURY FUND, INC. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box immediately upon filing pursuant to paragraph (b) on October 1, 2008 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1 on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Dreyfus Premier Third Century Fund, Inc. Investing in large-cap stocks that meet certain financial as well as social criteria PROSPECTUS October 1, Contents The Fund Goal/Approach 1 Main Risks 3 Past Performance 5 Expenses 6 Management 7 Financial Highlights 9 Your Investment Shareholder Guide 12 Distributions and Taxes 21 Services for Fund Investors 22 Instructions for Regular Accounts 23 Instructions for IRAs 25 For More Information See back cover. The Dreyfus Premier Third Century Fund, Inc. Ticker Symbols Class A: DTCAX Class B: DTCBX Class C: DTCCX Class I: DRTCX Class T: DTCTX Class Z: DRTHX The Fund GOAL/APPROACH The fund seeks to provide capital growth, with current income as a secondary goal. To pursue these goals, the fund invests primarily in the common stocks of companies that, in the opinion of the funds management, meet traditional investment standards determined as described below and conduct their business in a manner that contributes to the enhancement of the quality of life in America. The funds investment strategy combines a disciplined investment process that consists of computer modeling techniques, fundamental analysis and risk management with a social investment process. In selecting stocks, the portfolio managers begin by using computer models to identify and rank stocks within an industry or sector, based on several characteristics, including: value, or how a stock is priced relative to its perceived intrinsic worth growth, in this case the sustainability or growth of earnings financial profile, which measures the financial health of the company Next, based on fundamental analysis, the portfolio managers designate the most attractive of the higher ranked securities as potential purchase candidates, drawing on a variety of sources, including company management and internal as well as Wall Street research. The portfolio managers manage risk by diversifying across companies, industries and sectors, seeking to dilute the potential adverse impact from a decline in value of any one stock, industry or sector. The portfolio managers then evaluate each stock considered to be a potential purchase candidate, by industry or sector, to determine whether the company enhances the quality of life in America by considering its record in the areas of: protection and improvement of the environment and the proper use of our natural resources occupational health and safety consumer protection and product purity equal employment opportunity Consistent with its consumer protection screen, the fund will not purchase shares in a company that manufactures tobacco products. If the portfolio managers determine that a company fails to meet the funds social criteria, the stock will not be purchased, or if it is already owned, it will be sold as soon as reasonably possible, consistent with the best interests of the fund. If the portfolio managers assessment does not reveal a negative pattern of conduct in these social areas, the companys stock is eligible for purchase or retention. Concept to understand Social screening: The portfolio managers use publicly available information, including reports prepared by watchdog groups and governmental agencies, as well as information obtained from research vendors, the media and the companies themselves, to assist them in the social screening process. Because there are few generally accepted standards for the portfolio managers to use in the evaluation, the portfolio managers will determine which research tools to use. The portfolio managers do not currently examine: corporate activities outside the U.S. nonbusiness activities secondary implications of corporate activities (such as the activities of a client or customer of the company being evaluated) The Fund 1 GOAL/APPROACH (continued) The portfolio managers then further examine the companies determined to be eligible for purchase, by industry or sector, and select investments from those companies the portfolio managers consider to be the most attractive based on financial considerations. If there is more than one company to choose from, the portfolio managers can select stocks of companies that they consider to have records that exhibit positive accomplishments in the funds areas of social concern. The fund normally focuses on large-cap growth stocks.The portfolio managers may emphasize different types of growth-oriented stocks (such as those with pure growth characteristics or those that also have favorable value characteristics) and different market capitalizations within the large-capitalization range (such as mega cap or the low end of the large-capitalization range) as market conditions warrant.The fund also may invest in value-oriented stocks, midcap stocks and small-cap stocks. The fund also may invest in common stocks of foreign companies whose U.S. operations are evaluated in accordance with the social screens set forth above. The fund also typically sells a stock when the portfolio managers believe there is a more attractive alternative, the stocks valuation is excessive or there are deteriorating fundamentals, such as a loss of competitive advantage, a failure in management execution or deteriorating capital structure. Concepts to understand Growth companies: companies whose revenues and/or earnings are expected to grow faster than the overall market. Often, growth stocks pay little or no dividends, have relatively higher price-to-earnings, price-to-book and price-to-sales ratios, and tend to be more volatile than value stocks. Value companies: companies that appear underpriced according to certain financial measurements of their intrinsic worth or business prospects (such as price-to-earnings or price-to-book ratios). Because a stock can remain undervalued for years, value investors often look for factors that could trigger a rise in price. 2 MAIN RISKS The funds principal risks are discussed below. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic con ditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value may also decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Social investment risk. The funds socially responsi ble investment criteria may limit the number of investment opportunities available to the fund, and as a result, at times the fund may produce more modest gains than funds that are not subject to such special investment considerations. Small and midsize company risk. Small and midsize companies carry additional risks because their earnings and revenues tend to be less predictable (and some companies may be experiencing sig nificant losses), and their share prices more volatile than those of larger, more established companies.The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds abil ity to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited manage ment group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments, including special situations, are made in anticipa tion of future products and services or events whose delay or cancellation could cause the stock price to drop. Growth stock risk. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earn ings do increase. In addition, growth stocks typi cally lack the dividend yield that can cushion stock prices in market downturns. The Fund 3 MAIN RISKS (continued) Value stock risk. Value stocks involve the risk that they may never reach what the portfolio man agers believe is their full market value, either because the market fails to recognize the stocks intrinsic worth or the portfolio managers mis gauged that worth.They also may decline in price even though in theory they are already underval ued. Foreign investment risk. To the extent the fund invests in foreign securities, the funds perfor mance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with invest ments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of compre hensive company information, political and eco nomic instability and differing auditing and legal standards. Foreign currency risk. Investments in foreign cur rencies are subject to the risk that those curren cies will decline in value relative to the U.S. dol lar. Currency rates in foreign countries may fluc tuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securi ties held by the fund and denominated in those currencies. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, indus tries or sectors. Other potential risks Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and other money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its primary investment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. The fund may write (sell) covered call option contracts to hedge the funds portfolio and increase returns. There is the risk that such transactions will reduce returns or increase volatility. The fund may purchase securities of companies in initial public offerings (IPOs). The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the funds performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance. 4 PAST PERFORMANCE The bar chart and table shown illustrate the risks of investing in the fund. The bar chart shows the changes in the performance of the funds Class Z shares from year to year. The table compares the average annual total returns of each of the funds share classes to those of the S&P 500, a broad measure of stock performance. These returns include applicable sales loads. All returns assume reinvestment of dividends and distributions. Of course, past performance (before and after taxes) is no guarantee of future results. Performance for each share class will vary from the performance of the funds other share classes due to differences in charges and expenses. Class Z shares generally are not available for new accounts.
